Citation Nr: 1616381	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-17 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's appeal was previously before the Board in October 2014 at which time a decision denying the Veteran's claim seeking an increased rating for his service-connected lumbar spine disability was issued.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand, the Board's decision was vacated and the Veteran's appeal remanded to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 Joint Motion for Remand, the parties agreed that the Board provided inadequate reasons and bases when considering the applicability of extraschedular ratings to the Veteran's increased rating claim.  Notably, the Board failed to specifically address evidence in the record in which the Veteran reported experiencing weakness and giving way of his legs, the fact that he used assistive devices for mobility, lay statements by the Veteran that he had trouble sleeping due to back pain, and evidence showing the Veteran experienced constipation due to pain medication for his back.  The Joint Motion for Remand stated that the Board's decision failed to relate how these symptoms were contemplated by the diagnostic criteria for degenerative arthritis and intervertebral disc syndrome.

The Joint Motion for Remand further stated that both parties agreed that remand was warranted for the Veteran to be scheduled for a new VA examination and opinion.  Neither the December 2010 nor the February 2013 VA examination reports offered an opinion as to any estimation of range of motion loss the Veteran experienced during a flare-up, despite evidence in the record noting that the Veteran reported flare-ups in the spine that occurred daily and lasted a few hours.  Further, neither examination report provided an explanation as to why such detail could not feasibly be provided.

Therefore, in accordance with the February 2016 order, the Board must remand the claim for a new VA examination and opinion to have an examiner consider the Veteran's reports of flare-ups of his back and provide supplemental comment on whether there was functional loss due to such flare-ups, and if so, the severity of any functional loss.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded an opportunity to submit any additional medical records from private medical providers not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back since March 2013.  After securing the necessary release, take all appropriate action to obtain these records, and any outstanding VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected lumbar spine disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the low back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then readjudicate the Veteran's claim, with specific consideration of whether referral for extraschedular consideration is warranted.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

